DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 06 August 2020. Claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/318,587, filed 05 April 2016; 15/479,773, filed 05 April 2017; and 15/907,682, filed 28 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. PRO 62/002,476, filed 23 May 2014, and 14/720,088, filed 22 May 2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. All claims, Claims 1-25, of the present application lack adequate support or enablement in the parent application. Regarding independent Claim 1, the present application claims the following limitations that are not supported in the parent applications: providing a volume of nutrient germinant composition, mixing a portion of the nutrient germinant composition with a portion of bacteria spores to form a nutrient spore composition, heating a portion of the nutrient spore composition to a temperature in a range of around 38 °C to 60 °C at or near a site of the aquaculture application, maintaining the temperature in the range for an incubation period of around 2 minutes to around 6 hours to form a batch of germinated bacteria solution, and periodically repeating the heating and maintaining steps to form additional batches of germinated bacteria solution over the course of a treatment cycle. Claims 2-25 are dependent on Claim 1. Accordingly, Claims 1-25 are not entitled to the benefits of the prior applications.

Claim Objections
Claim 3 is objected to because of the following informalities:
The “and” before “Propionibacterium shermanii” should not be italicized.
Claim 7 is objected to because of the following informalities:
“wherein the germination inhibitor or industrial preservative comprises…”.
Claim 8 is objected to because of the following informalities:
Delete the period “.” after the phrase “117 g/L sodium chloride and/or”.
Claim 9 is objected to because of the following informalities:
Add a period to the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation that “a volume of nutrient germinant composition” and “a volume of bacteria spores” may be “premixed together as a nutrient spore composition or separate” and further provides “optionally mixing a portion of the nutrient germinant composition and a portion of the bacteria spores if separate to form the nutrient spore composition”, and the claim also recites “heating a portion of the nutrient spore composition” which is the narrower statement of the range/limitation. While the claim initially made optional that the volume of nutrient germinant composition and the volume of bacteria spores can be mixed together or remain separate, the subsequent limitations require a method step that acts on their mixture, i.e., the nutrient spore composition. Why provide the optional clause in the first place if the claimed method requires that the mixture of the two volumes be heated? The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-25 are also rejected due to their dependence on Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 17-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHMAN (US PGPub 2016/0040119 A1) in view of PEARCE et al. (US Patent 7,081,361) with evidentiary support from HEFFRON (US PGPub 2019/0002819 A1).
	Regarding Claim 1, HASHMAN discloses a method for treating aquaculture systems using a composition comprising a bacterial spore and a germinative compound (i.e., a method of adding bacteria to water used in an aquaculture application; providing a volume of nutrient germinant composition and a volume of bacteria spores, which may be premixed together as a nutrient spore composition or separate; abstract, p0117). HASHMAN discloses B. subtilis and B. licheniformis as preferred bacterial species among various Bacillus species (p0061). In order to further enhance germination, the bacterial spores can be subjected to heat shock wherein the spores are heated for a sufficient period of time at a temperature sufficient to induce the production of heat shock proteins; such methods are disclosed by HASHMAN to be known in the art (i.e., heating a portion of the nutrient spore composition; p0067). Finally, HASHMAN discloses the composition is added to the aquaculture system by suspending the composition in water and then adding the suspension immediately the aquaculture system (i.e., dispersing each batch of germinated bacteria solution into the water used in the aquaculture application; p0018).
	HASHMAN is deficient in explicitly disclosing the heating temperature is in a range of around 38°C to 60°C at or near a site of the aquaculture application, maintaining the temperature in the range for an incubation period of around 2 minutes to around 6 hours, and periodically repeating the heating and maintaining steps to form additional batches of germinated bacteria solution over the course of a treatment cycle.
	PEARCE discloses a continuous flow biomass generator useful for growing and withdrawing bacteria for real-time use in a desired application (c1/43-46). The biomass generator is especially effective for growing bacteria for a particular application at or near a preferred used site (i.e., at or near a site of the aquaculture application; c3/9-11). The biomass generator comprises a bacteria growth chamber and a temperature control unit that can vary the temperature range inside the bacteria growth chamber according to the type of bacteria (i.e., heating a portion of the nutrient spore composition; maintaining the temperature… for an incubation period; c4/16-61; varying according to bacteria type: c4/54-61). The biomass generator further periodically introduces controlled pulses of water into the bacteria growth chamber to flush harvested bacteria to the use site (i.e., periodically repeating the heating and maintaining steps to form additional batches of germinated bacteria solution over the course of a treatment cycle; c10/36-39). Advantageously, such a biomass generator with excellent temperature control promotes rapid bacterial growth (c3/17-22) and provides a reliable, inexpensive, and uncomplicated source of bacterial culture (c1/25-28).
PEARCE is deficient in explicitly disclosing the claimed range of around 38°C to 60°C but does disclose an overlapping range of “about 16 to about 40°C” (i.e., heating a portion of the nutrient spore composition to a temperature; c4/57); absent showings of unexpected results or criticality to the claimed range, such a disclosure renders the claimed range of 38°C to 60°C prima facie obvious (MPEP 2144.05). Even further, PEARCE indicates that “the preferred temperature range for sustaining rapid bacterial growth can vary according to factors such as the type of bacteria” (c4/54-56). Indeed, because HASHMAN discloses B. subtilis and B. licheniformis as preferred bacterial species among various Bacillus species (p0061), as evidenced by HEFFRON, the typical heat priming temperature range of bacterial spores is from 50-80°C for a duration of 30-240 minutes (p0032), and Bacillus subtilis species were heat shocked at 60°C for durations of 15, 30, 60, 120, or 240 minutes (p0225). Thus, one of ordinary skill in the art, would have found that the claimed heating temperature range of around 38°C to 60°C for an incubation period of around 2 minutes to around 6 hours were obvious given the overlapping temperature ranges and anticipatory incubation periods disclosed in the prior art. The claiming of a new use, new function or unknown property (in this case, optimal heating temperatures for Bacillus bacteria species) which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
PEARCE further discloses that the temperature of fluids inside the bacteria growth chamber is maintained for 6 hours (i.e., maintaining the temperature in the range for an incubation period of about 2 minutes to around 6 hours; c10/9-13), which reads upon the claimed incubation period of around 2 minutes to around 6 hours. However, PEARCE further discloses that the biomass generator can be programmed for set intervals and durations for when incubated/cultured bacteria will be delivered (i.e., flushed from the bacteria growth chamber) for use on site (i.e., to form a batch of germinated bacteria solution; c13/67-c14/5). One of ordinary skill in the art would expect that, much like temperature range, the optimal incubation period is also dependent on the type of bacteria being cultured. Indeed, because HASHMAN discloses B. subtilis and B. licheniformis as preferred bacterial species among various Bacillus species (p0061), as evidenced by HEFFRON, the typical heat priming duration of bacterial spores is from 30-240 minutes (p0032), and Bacillus subtilis species were heat shocked for durations of 15, 30, 60, 120, or 240 minutes (p0225). Thus, one of ordinary skill in the art, would have found that the claimed incubation period of around 2 minutes to around 6 hours is anticipated by the prior art. The claiming of a new use, new function or unknown property (in this case, optimal incubation periods for Bacillus bacteria species) which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Thus, to one of ordinary skill in the art prior to the effective filing date of the claimed invention, the limitations of a heating temperature in a range of around 38°C to 60°C at or near a site of the aquaculture application, maintaining the temperature in the range for an incubation period of around 2 minutes to around 6 hours, and periodically repeating the heating and maintaining steps to form additional batches of germinated bacteria solution over the course of a treatment cycle would have been obvious as disclosed or made obvious by PEARCE with evidentiary support from HEFFRON to include in the method disclosed by HASHMAN.
Regarding Claims 2 and 3, modified HASHMAN makes obvious the method of Claim 1. HASHMAN further discloses B. subtilis and B. licheniformis as preferred bacterial species among various Bacillus species (i.e., wherein the bacteria are one or more species of Bacillus licheniformis and Bacillus subtilis; wherein the bacteria is selected from the group consisting of…; p0061).
	Regarding Claim 4, modified HASHMAN makes obvious the method of Claim 1. HASHMAN further discloses the germinative compound comprises L-amino acids (i.e., an L-amino acid; p0062) and further includes fructose, glucose, and potassium ions, e.g., L-alanine+glucose+fructose+potassium ions (GFK) (i.e., optionally D-glucose, or optionally D-fructose, or optionally both D-glucose and D-fructose; optionally a source of potassium ions; p0064-0065). The disclosed composition further comprises additional components, including co-germinants, nutrients, and formulation aids (p0077), including surfactants, plasticizers, thickeners, and other polymers (p0083). HASHMAN discloses the use of binders, including polysaccharides and gum arabics (i.e., an industrial preservative; p0084). Finally, in examples, HASHMAN discloses the use of phosphate buffers in preparing the bacterial composition (i.e., one or more buffers comprising a phosphate buffer, HEPES, Tris base, or a combination thereof; p0161-0162).
	Regarding Claim 5, modified HASHMAN makes obvious the method of Claim 4. HASHMAN further discloses L-alanine (p0062, p0065) and even further discloses e.g., 0.018 g/mL L-alanine, as a final concentration of one example of a germinative compound for B. licheniformis (Table 14), which reads on the claimed range of wherein the nutrient germinant composition comprises around 17.8 g/L to 89 g/L total of one or more L-amino acids. Furthermore, HASHMAN discloses that the level of germinative compounds present is “readily determined for any particular bacterial spore/germinative compound mixture by routine experimentation” (p0066). The claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention.
	Regarding Claim 6, modified HASHMAN makes obvious the method of Claim 5. HASHMAN further discloses the germinative compound includes polypeptides, e.g., amino acids that function as inhibitors (i.e., the nutrient spore composition further comprises… a germination inhibitor; p0063), the spores preferably include Bacillus species (i.e., the nutrient spore composition further comprises spores of a Bacillus species; p0065), and further discloses the spore and germinative compounds are in “intimate mixture” with one another (i.e., wherein the nutrient germinant composition and spores are premixed; p0071-0072).
	Regarding Claim 7, modified HASMAN makes obvious the method of Claim 6. HASHMAN further discloses the presence of sodium chloride in the germination media (i.e., wherein the germination inhibitor or [industrial] preservative comprises sodium chloride, D-alanine, or a combination thereof; Example 6). HASHMAN even discloses interfering compounds, such as D-amino acids, in the germinative compound (p0076), which would suggest the possibility of D-alanine to one of ordinary skill in the art.
	Regarding Claim 8, modified HASHMAN makes obvious the method of Claim 7. HASHMAN further discloses a final sodium chloride concentration of 29.22 g/L or 87.66 g/L (p0171), which reads on the claimed 29 g/L to 117 g/L sodium chloride.
	Regarding Claim 9, modified HASHMAN makes obvious the method of Claim 5. HASHMAN further discloses preparing a 0.01 M Potassium Phosphate buffer: 87.09 g dissolved in 0.5 L of 1 M K2HPO4 and 68.045 g dissolved in 0.5 L of 1 M KH2PO4 to prepare a 0.1 M buffer; and finally diluting at a ratio of 1:10 to obtain the 0.01 M buffer (p0161). While these values may not necessarily equate to the claimed ranges of 10-36 g/L of monosodium phosphate and 30-90 g/L of disodium phosphate (or even “sodium phosphate” buffers), HASHMAN does disclose in general that the germinative compound mixture can be optimized by routine experimentation specific to the desired application/bacterial spores (p0066). Absent showings that the substitution of one type of phosphate buffer for another (e.g., the HASHMAN-taught potassium phosphate buffer vs. the claimed sodium phosphate buffers) or that the claimed concentration ranges of the sodium phosphate buffers would yield unexpected results or criticality other than to serve as a stabilizing pH buffer, the claimed buffer concentration ranges would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). The close structural similarity between the instantly claimed chemical composition molecule and that disclosed by the prior art suggests the compounds have similar properties and utilities. Thus, the prior art establishes a case of prima facie obviousness absent showings of unexpected or non-obvious advantages or superior properties of the claimed composition (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963); MPEP §2144.09).
	Regarding Claim 10, modified HASHMAN makes obvious the method of Claim 1. HASHMAN further discloses L-alanine (p0062, p0065) and even further discloses e.g., 0.018 g/mL L-alanine, as a final concentration of one example of a germinative compound for B. licheniformis (Table 14), which reads on the claimed range of around 8.9 g/L to 133.5 g/L of one or more L-amino acids. HASHMAN further discloses a final sodium chloride concentration of 29.22 g/L or 87.66 g/L (p0171). HASHMAN further discloses a 0.01 M potassium phosphate buffer (p0161). While the values for the one or more industrial preservatives and the one or more phosphate buffers may not necessarily equate to the claimed ranges of 0.8-3.3 g/L total of one or more industrial preservatives and around 40-126 g/L total of one or more phosphate buffers, respectively, HASHMAN does disclose in general that the germinative compound mixture can be optimized by routine experimentation specific to the desired application/bacterial spores (p0066). Absent showings that the claimed concentration ranges of the one or more industrial preservatives or the one or more phosphate buffers would yield unexpected results or criticality other than to sufficiently inhibit other bacterial growth or provide a stabilizing pH buffer, the claimed concentration ranges would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 11, modified HASHMAN makes obvious the method of Claim 10. HASHMAN further discloses preparing the intimate mixture (of bacterial spores and germinant composition; p0071-0072) by combining the spores with germinant in distilled water (i.e., adding a diluent to the nutrient germinant composition, or nutrient spore composition if premixed, prior to or during heating; p0158). As further disclosed by PEARCE, the biomass generator continuously operates, i.e., the bacteria spores in the bacteria growth chamber are constantly mixed with fluid (i.e., mixing the diluted nutrient-germinant composition and bacteria spores, or diluted nutrient spore composition, during the incubation period; c4/66-c5/2). Modified HASHMAN is deficient in explicitly disclosing that the concentration of the diluted nutrient-germinant composition is around 0.1% to 10%; however, HASHMAN does disclose in general that the germinative compound mixture can be optimized by routine experimentation specific to the desired application/bacterial spores (p0066). Absent showings that the claimed concentration of the diluted nutrient-germinant composition would yield unexpected results or criticality other than to sufficiently provide a batch of germinated bacteria solution, the claimed concentration range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 17, modified HASHMAN makes obvious the method of Claim 3. Modified HASHMAN is deficient in disclosing an incubation period of around 2 minutes to around 5 minutes.
	However, HASHMAN discloses that in order to further enhance germination, the bacterial spores can be subjected to heat shock wherein the spores are heated for a sufficient period of time at a temperature sufficient to induce the production of heat shock proteins (p0067). Thus, the claimed parameter of an incubation period of around 2 minutes to around 5 minutes is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Therefore, the claimed range would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention.
	Regarding Claim 18, modified HASHMAN makes obvious the method of Claim 17. HASHMAN further discloses fish and shrimp aquacultures (i.e., wherein the aquaculture application is a growing pond containing fish or eel; p0117).
	Regarding Claim 19, modified HASHMAN makes obvious the method of Claim 1. Modified HASHMAN is deficient in disclosing an incubation period of around 4 to 6 hours.
However, HASHMAN discloses that in order to further enhance germination, the bacterial spores can be subjected to heat shock wherein the spores are heated for a sufficient period of time at a temperature sufficient to induce the production of heat shock proteins (p0067). Indeed, because HASHMAN discloses B. subtilis and B. licheniformis as preferred bacterial species among various Bacillus species (p0061), as evidenced by HEFFRON, the typical heat priming duration of bacterial spores is from 30-240 minutes (p0032), and Bacillus subtilis species were heat shocked for durations of 15, 30, 60, 120, or 240 minutes (p0225). Thus, modified HASHMAN with evidentiary support discloses the claimed range of an incubation period of around 4 to 6 hours.
	Regarding Claim 20, modified HASHMAN makes obvious the method of Claim 19. HASHMAN further discloses fish and shrimp aquacultures (i.e., wherein the aquaculture application is a growing pond containing shrimp; p0117).
Regarding Claim 21, modified HASHMAN makes obvious the method of Claim 1. Modified HASHMAN is deficient in explicitly disclosing wherein the temperature is in a range of around 38°C to 50°C.
However, HASHMAN discloses that in order to further enhance germination, the bacterial spores can be subjected to heat shock wherein the spores are heated for a sufficient period of time at a temperature sufficient to induce the production of heat shock proteins (p0067). Indeed, because HASHMAN discloses B. subtilis and B. licheniformis as preferred bacterial species among various Bacillus species (p0061), as evidenced by HEFFRON, the typical heat priming temperature range of bacterial spores is from 50-80°C (p0032). Thus, absent showings of unexpected results or criticality to the claimed range, such a disclosure renders the claimed range of 38°C to 50°C prima facie obvious (MPEP 2144.05).
Regarding Claim 22, modified HASHMAN makes obvious the method of Claim 1. PEARCE further discloses a heating range of “about 16 to about 40°C” (c4/57); absent showings of unexpected results or criticality to the claimed range, such a disclosure renders the claimed range of 41°C to 44°C prima facie obvious (MPEP 2144.05).
Regarding Claim 23, modified HASHMAN makes obvious the method of Claim 1. HASHMAN further discloses the germinative compounds may include fructose and glucose, i.e., “further germinative compounds in addition to the L-amino acids may also be used…an additional germinative compound selected from the group consisting of fructose, glucose, and potassium ions” (i.e., wherein the nutrient germinant composition does not include fructose or glucose; p0064).
Regarding Claim 25, modified HASHMAN makes obvious the method of Claim 1. Modified HASHMAN is deficient in disclosing the bacteria comprise two strains of Bacillus licheniformis and one strain of Bacillus subtilis.
However, the inclusion of multiple bacteria spores in a composition comprising a bacterial spore and a germinative compound would be obvious to one of ordinary skill in the art because such a limitation would be considered a duplication of parts, namely, bacterial spores. Absent showings of new and unexpected results from the inclusion of more than one type of bacterial spore, other than to provide a more robust germinated bacteria solution, the mere duplication of parts or process steps has no patentable significance (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). Even further, the limitation requiring two strains of B. licheniformis and one strain of B. subtilis is considered a matter of choice obvious to one of ordinary skill in the art because such a selection would be dependent on the intended use of the claimed bacteria spores. Depending on the aquaculture to be treated, different spore formulations may be required. If the result of the use of such a mixture is an appropriately treated aquaculture, the choice of two strains of B. licheniformis and one strain of B. subtilis is not an inventive concept but rather a matter of selecting and choosing from readily available options to provide the best or optimal mixture. 

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHMAN (US PGPub 2016/0040119 A1) in view of PEARCE et al. (US Patent 7,081,361), as applied to Claims 1 and 4 above, or, in the alternative, over HASHMAN (US PGPub 2016/0040119 A1) in view of PEARCE et al. (US Patent 7,081,361) and further in view of FRODYMA et al. (US PGPub 20160106110 A1).
	Regarding Claim 12, modified HASHMAN makes obvious the method of Claim 1. HASHMAN further discloses the preferred bacterial species is Bacillus (i.e., one or more Bacillus species in spore form; p0061). HASHMAN further discloses the germinative compound includes thickeners (i.e., thickener; p0083). HASHMAN further discloses citric acid in the compositions (i.e., one or more acids or salts of acids; p0126). 
	Alternatively, modified HASHMAN is deficient in disclosing the spore composition further comprises one or more acids or salts of acids or about 0.01 to 2.0% by weigh total of one or more acids or salts of acids.
	FRODYMA discloses compositions and methods for enhancing the germination of microorganisms (p0001), in particular, of Bacillus species (p0057). The disclosed composition includes a number of agriculturally beneficial ingredients, which include nutrients and fungicides (p0064). Certain fungicides are advantageous to provide effective control against broad spectrum of unwanted infections (p0123) and include such chemical fungicides as benzoic acid amides (i.e., one or more acids or salts of acids; p0136). Certain nutrients are also inherently advantageous and include organic acids, such as acetic acid and citric acid (i.e., one or more acids or salts of acids; p0178). Absent showings of unexpected results or criticality, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious to include one or more acids or salts of acids as taught by FRODYMA as part of the germinative composition of the method made obvious by modified HASHMAN.
Furthermore, modified HASHMAN is explicitly deficient in disclosing the relative weight percentages of the thickener or one or more acids or salts of acids. However, HASHMAN does disclose in general that the compound mixtures can be optimized by routine experimentation specific to the desired application/bacterial spores (p0066). Absent showings that the claimed weight percentages of the thickener or the one or more acids or salts of acids would yield unexpected results or criticality other than to sufficiently provide a batch of germinated bacteria solution, the claimed weight percentages would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 13, modified HASHMAN makes obvious the method of Claim 4. HASHMAN further discloses the preferred bacterial species is Bacillus (i.e., one or more Bacillus species in spore form; p0061). HASHMAN further discloses preparation of B. subtilis spore in a phosphate buffer at various pH, including pH 5 (Table 4, Example 4), which reads upon the claimed range of wherein the spore composition has a pH of around 4.5 to around 5.5. HASHMAN further discloses the germinative compound includes thickeners (i.e., thickener; p0083). HASHMAN further discloses citric acid in the compositions (i.e., one or more acids or salts of acids; p0126). 
	Alternatively, modified HASHMAN is deficient in disclosing the spore composition further comprises one or more acids or salts of acids.
	FRODYMA discloses compositions and methods for enhancing the germination of microorganisms (p0001), in particular, of Bacillus species (p0057). The disclosed composition includes a number of agriculturally beneficial ingredients, which include nutrients and fungicides (p0064). Certain fungicides are advantageous to provide effective control against broad spectrum of unwanted infections (p0123) and include such chemical fungicides as benzoic acid amides (i.e., one or more acids or salts of acids; p0136). Certain nutrients are also inherently advantageous and include organic acids, such as acetic acid and citric acid (i.e., one or more acids or salts of acids; p0178). Absent showings of unexpected results or criticality, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious to include one or more acids or salts of acids as taught by FRODYMA as part of the germinative composition of the method made obvious by modified HASHMAN.
Regarding Claim 14, modified HASHMAN makes obvious the method of Claim 13. HASHMAN discloses B. subtilis and B. licheniformis as preferred bacterial species among various Bacillus species (p0061).
Regarding Claim 15, modified HASHMAN makes obvious the method of Claim 13. HASHMAN further discloses citric acid in the compositions (i.e., one or more acids or salts of acids; p0126). 
	Alternatively, FRODYMA discloses such chemical fungicides as benzoic acid amides (i.e., wherein the acids or salts of acids are one or more of… benzoic acid; p0136) and organic acids, such as acetic acid and citric acid (i.e., wherein the acids or salts of acids are one or more of acetic acid, citric acid…; p0178).
Regarding Claim 16, modified HASHMAN makes obvious the method of Claim 13. HASHMAN further discloses the composition includes surfactants (p0018). Modified HASHMAN is explicitly deficient in disclosing the relative weight percentages of the thickener, the one or more acids or salts of acids, and the surfactant. However, HASHMAN does disclose in general that the compound mixtures can be optimized by routine experimentation specific to the desired application/bacterial spores (p0066). Absent showings that the claimed weight percentages of the thickener, the one or more acids or salts of acids, or the surfactant would yield unexpected results or criticality other than to sufficiently provide a batch of germinated bacteria solution, the claimed weight percentages would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHMAN (US PGPub 2016/0040119 A1) in view of PEARCE et al. (US Patent 7,081,361), as applied to Claim 4 above, and further in view of BENJAMIN et al. (CA 2778144).
Regarding Claim 24, modified HASHMAN makes obvious the method of Claim 4. HASHMAN recognized a yet-unsolved issue in the art, i.e., an adequate shelf-life for spore forming bacteria (p0007).  Modified HASHMAN is deficient in disclosing the industrial preservative comprises methyl chloro isothiazolinone, methyl isothiazolinone, propylparaben, methylparaben, diazolidinyl urea, or a combination thereof.
BENJAMIN discloses compositions that modulate microorganism activity (pg. 1, lines 28-29) while promoting desired microbial activity (pg. 2, lines 11-12). The composition includes preservatives, such as methylparaben, methylchloroisothiazolinone, and other parabens (pg. 22, lines 24-26). Such preservatives advantageously extends the shelf-life of the overall product (pg. 22, lines 29-32). Even further, such paraben preservatives are common in microbial formulations as shown by BENJAMIN. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize at least methylparaben as the industrial preservative for the nutrient germinant composition made obvious by modified HASHMAN.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-15, 22-31, and 33-45 of U.S. Patent No. 10,766,799.
Claims 1-4 of the pending application is anticipated by Claims 1, 3, 4, and 5 of ‘799, respectively.
Claim 5 of the pending application is obvious over the combination of Claims 6 and 7 of ‘799.
Claims 6 and 7 of the pending application is anticipated by Claims 8 and 9 of ‘799, respectively.
Claim 8 of the pending application is anticipated by Claim 10 or Claim 11 of ‘799.
Claims 9 and 10 of the pending application is anticipated by Claims 12 and 13 of ‘799, respectively.
Claim 11 of the pending application is obvious over the combination of Claims 14 and 15 of ‘799.
Claim 12 of the pending application is anticipated by Claim 22 of ‘799.
Claim 13 of the pending application is obvious over the combination of Claims 23 and 25 of ‘799.
Claims 14-21 of the pending application is anticipated by Claim 24, 26-31, and 34 of ‘799, respectively.
Claim 22 of the pending application is anticipated by Claims 33 or 35 of ‘799.
Claim 23 of the pending application is anticipated by any one of Claims 36-39 of ‘799.
Claim 24 of the pending application is anticipated by Claims 40 or 41 of ‘799.
Claim 25 of the pending application is anticipated by any one of Claims 42-45 of ‘799.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6-10, 13-16, 21-23, 27-29, 35-37, and 39-51 of U.S. Patent No. 10,610,552 singly or in combination with HASHMAN (US PGPub 2016/0040119 A1), PEARCE et al. (US Patent 7,081,361), and FRODYMA et al. (US PGPub 20160106110 A1).
Independent Claim 1 of the pending application is anticipated by Claims 1 or 28 of ‘552. Claims 2-25 of the pending application are further anticipated or obvious singly or in combination over Claims 1, 6-10, 13-16, 21-23, 27-29, 35-37, and 39-51 of ‘552, HASHMAN, PEARCE, and FRODYMA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777